Case 2:19-cv-10813-CJC-AFM Document 14 Filed 03/10/20 Page 1 of 1 Page ID #:86




1    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
2    Phyl Grace, Esq., SBN 171771
     Russell Handy, Esq., SBN 195058
3    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385
5    (888) 422-5191 fax
     phylg@potterhandy.com
6
     Attorneys for Plaintiff, LUIS MARQUEZ
7
8                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
9
10   LUIS MARQUEZ,                                )   Case No.: 2:19-CV-10813-CJC-AFM
                                                  )
11           Plaintiff,                           )   NOTICE OF SETTLEMENT AND
                                                  )   REQUEST TO VACATE ALL
12     v.                                         )   CURRENTLY SET DATES
     SKECHERS U.S.A., INC., a Delaware            )
13
     Corporation; and Does 1-10,                  )
                                                  )
14           Defendants.                          )
                                                  )
15                                                )
16
17          The plaintiff hereby notifies the court that a global settlement has been reached in
18   the above-captioned case and the parties would like to avoid any additional expense,
19   and to further the interests of judicial economy.
20          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
22   parties will be filed within 60 days.
23   Dated: March 10, 2020             CENTER FOR DISABILITY ACCESS
24
25                                     By: /s/ Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
26                                           Attorneys for Plaintiff
27
28


     Notice of Settlement            -1-              2:19-CV-10813-CJC-AFM
